Citation Nr: 1742691	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-45 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of left eye injury with no light perception (left eye disability). 


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that a higher rating is warranted for his left eye disability.  He was last examined by VA for his left eye disability in February 2012, over five years ago.  In the interim, new evidence has been added to the Veteran's claims file (VA treatment records in both VBMS and Virtual VA).  As such, the Veteran should be afforded a new examination to assess the current severity of his service-connected left eye disability.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination to determine the current severity of his service-connected left eye disability.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is also requested to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable, only, to his left eye disability.

The examiner should also provide an opinion concerning the impact of the Veteran's left eye disability on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's left eye disability, in and of itself, precludes him from obtaining or maintaining gainful employment.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Then re-adjudicate the claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

